 1                                                               JUDGE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                   )   NO. CR19-008RSL
 8                                               )
                     Plaintiff,                  )
 9                                               )   ORDER GRANTING UNOPPOSED
                v.                               )   MOTION TO CONTINUE PRETRIAL
10                                               )   MOTIONS DEADLINE
     NOLAN PAUL CYRE,                            )
11                                               )
                     Defendant.                  )
12                                               )
13          The defendant, having moved for an extension of the pretrial motions deadline,
14
     which is unopposed in this matter, and the Court having concluded that such an
15
     extension should be ordered, now, therefore, it is hereby
16
17          ORDERED that the time within which to file pretrial motions is hereby extended

18   from February 14, 2019, to February 21, 2019.
19
            DATED this 15th day of February, 2019.
20
21
22                                             A
23                                             Robert S. Lasnik
                                               United States District Judge
24   Presented by,
     s/ Christopher Sanders
25
     s/ Corey Endo
26   Assistant Federal Public Defenders
     Attorneys for Nolan Paul Cyre
       ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE                                           1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                      Seattle, Washington 98101
       (Nolan Paul Cyre; CR19-008RSL) - 1                                        (206) 553-1100
